DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 12-14) in the reply filed on December 30, 2020 is acknowledged.  The traversal is on the ground that there is no search burden.  This is not found persuasive.  The inventions of Groups I to III require a different field of search employing different search queries.  For example, a search for the HTLV p24 antigen of Group I will not necessarily identify prior art references that teach the method of detecting antibodies.  Likewise, a search for a method of detecting antibodies using the HTLV p24 antigen of Group I will not necessarily identify prior art references that teach a method of producing the p24 antigen of Group I, and vice versa.
The requirement is still deemed proper and is therefore made FINAL.

Application Data Sheet
	Applicant should verify the filing date for application 15/246607 in the application data sheet.

Specification
Applicant should update the first paragraph of the specification to provide the correct status of application number 15/246,607 (i.e., patented). 

Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 should recite SEQ ID NO: X instead of SEQ ID NO. X.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kuga et al. (Japanese Journal of Cancer Research, 1988, 79:1168-1173; cited by applicant), and further in view of Scholz et al. (J. Mol. Biol., 2005, 345:1229-1241; cited by applicant) and Scholz et al. (EP 2127678; published December 2, 2009; cited by applicant)(“Scholz-EP”) and as evidenced by Kuga et al. (EP0214555; published March 18, 1987; cited by applicant) (“Kuga-EP”).
	The claims are directed to a soluble HTLV p24 antigen comprising an N-terminal domain (NTD) of HTLV p24 selected from the group consisting of SEQ ID NO. 2 and SEQ ID NO. 6 wherein said HTLV p24 antigen lacks the C-terminal 
	Kuga et al. discloses an N terminal fragment of HTLV-1 p24 as a fusion protein with a portion of the envelope (gp46) (see Figure 2).  The p24 portion comprises amino acids 14 to 139 as indicated in Figure 2.  For clarification as to the nature of the N terminal fragment of Kuga et al., Kuga-EP discloses the full length HTLV-1 p24 protein (see Table 2 on pages 16 and 17).  Comparison of the partial p24 sequence in Figure 2 of Kuga et al. to the p24 sequence in Kuga-EP indicates that the p24 portion in Kuga et al. begins at amino acid position 1 of the p24 sequence in Kuga-EP and ends at amino acid position 128 (Gly) of the p24 sequence in Kuga-EP.  Instant SEQ ID NO:2 begins at position 5 of the p24 sequence in Kuga-EP (see Table 2), and ends in Asp at amino acid position 119, some 9 amino acids before the p24 N-terminal fragment of Kuga et al.  Thus, the p24 fragment disclosed by Kuga et al. contains SEQ ID NO: 2 and does not contain instant SEQ ID NO: 3.
	Kuga et al. does not teach that the N-terminal domain of HTLV p24 is fused to an oligomeric chaperone such as Skp or FkpA.  However, Scholz et al. teaches that antigens (e.g., HIV-1 gp41) fused to chaperone proteins such as SlyD or FkpA have increased solubility without compromising their immunological reactivity.  Scholz et al. found that the fusion proteins could be easily isolated and refolded, and showed high solubility and immunoreactivity (see, for example, the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the p24 protein of Kuga et al. and fuse the p24 protein to a chaperone such as FkpA.  One would have been motivated to do so and there would have been a reasonable expectation of success given the teachings and findings of Scholz et al. and Scholz-EP (increased expression rate, correct refolding, increased solubility, and increased stability).
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kuga et al. (Japanese Journal of Cancer Research, 1988, 79:1168-1173), Scholz et al. (J. Mol. Biol., 2005, 345:1229-1241), Scholz et al. (EP 2127678; published December 2, 2009)(“Scholz-EP”) and Kuga et al. (EP0214555; published March 18, 1987) (“Kuga-EP”) as applied to claims 12 and 13 above, and further in view Manns et al. (Int. J. Cancer, 1992, 51:886-891) and GenBank Accession No. ABC69558 (September 27, 2005).
	The claim is directed to a composition comprising the HTLV p24 antigen of claim 12 and an HTLV gp21 antigen (SEQ ID NO: 25) as separate proteins.
	The teachings of Kuga et al., Scholz et al., Scholz-EP and Kuga-EP are outlined above and incorporated herein.  Kuga et al., Scholz et al., Scholz-EP and Kuga-EP do not teach the claimed composition.  However, Manns et al. discusses the risks of transmitting HTLV-1 during transfusions.  Manns et al. found that the median time to seroconversion, determined by the first appearance of antibody reactivity following transfusion, was 51 days, with seropositivity defined by the presence of anti-p24 and anti-gp46 and/or anti-gp21 on recombinant envelope WB.  GenBank Accession No. ABC69558 discloses a sequence that comprises instant SEQ ID NO: 25.
	Accordingly, it would be obvious for one of ordinary skill in the art to use the p24 antigen of Kuga et al. along with known p46 and p21 proteins, including the p21 of GenBank ABC69558, in a diagnostic assay to detect the presence of HTLV-I in donated blood prior to transfusing a patient.  One of ordinary skill in the art would be motivated to do so to have a more sensitive assay (detecting 3 antigens versus detecting 1 antigen).
Further, the courts have said: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same 
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
	No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 




/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648